Citation Nr: 0110205	
Decision Date: 04/06/01    Archive Date: 04/11/01	

DOCKET NO.  99-25 086	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right leg length 
discrepancy. 

2.  Entitlement to service connection for arthritis of the 
knees.  

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for schizophrenia.  

4.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a back disorder.  

5.  Evaluation of the residuals of the postoperative excision 
of an osteochondral fragment, left talus, osteotomy, left 
medial malleolus, with internal fixation and limitation of 
motion with traumatic arthritis, left ankle, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

A September 1999 rating decision denied service connection 
for arthritis, to include traumatic, bilateral knees, and a 
right leg length discrepancy, on the basis that those claims 
were not well grounded.  These issues will be addressed in a 
REMAND at the end of this decision, and will not be otherwise 
discussed herein.  The evaluation of the ankle will also be 
addressed in the REMAND.  


FINDINGS OF FACT

1.  In June 1979, the Board denied service connection for a 
nervous disorder.  The evidence of record at that time 
included service medical records, the report of an April 1973 
VA examination, the report of an October 1976 VA 
hospitalization with a diagnosis of schizophrenia, and 
outpatient and hospital reports showing continued 
schizophrenic symptomatology.  

2.  At the time of the 1979 Board decision, there was no 
evidence linking the schizophrenia diagnosed in 1976 with the 
veteran's active service, which concluded in 1973.  

3.  With his request to reopen, received from the veteran's 
private attorney in December 1997, there were lay witness 
statements, in which the witnesses reported psychiatric 
symptomatology shortly after the veteran's return from active 
service.  

4.  In June 1979, the Board denied service connection for 
back injury residuals.  The evidence at that time included 
service medical records, the report of an April 1973 VA 
examination, VA clinical records from 1973 to 1976, the 
report of VA hospitalization in October and November 1976, VA 
outpatient and hospital records for 1978, and 1978 records 
from private physician Dr. George W. Wharton.  

5.  In October 1991, the Board found that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a back disorder.  The matter was 
remanded several times.  In April 1997, the Board issued a 
final decision denying service connection for a back 
disability.  The evidence at that time included a June 1990 
VA orthopedic examination report diagnosing chronic low pain 
of uncertain etiology, and commenting that the veteran might 
have some mechanical low back pain secondary to guarding of 
the left ankle; an April 1992 examination concluded with the 
impression that the veteran had low back pain, but the 
orthopedic examination was objectively inconsistent, and not 
considered abnormal; on the August 1993 examination, the 
physician commented that upon review of the records, along 
with the veteran's history of two separate motor vehicle 
accidents with associated low back injury, the physician was 
unable to say the veteran's back problems were secondary to 
his service-connected left ankle disorder; on the report of a 
December 1994 VA examination of the veteran's joints 
concluded with the impression that a minor factor in the 
veteran's chronic lumbosacral strain might be the slightly 
altered gait secondary to protection of the left ankle; on a 
February 1995 VA neurologic examination, a physician 
expressed the impression that the veteran's neurologic 
symptoms were not related to his foot injury.  The evidence 
at the time of the 1997 Board decision also included hospital 
and outpatient reports showing continued complaints of low 
back pain.  

6.  Since the Board decision of April 1997, the RO has 
received VA examination and outpatient treatment reports, as 
well as private treatment reports, showing continued 
complaints of low back pain.  The evidence received since the 
April 1997 Board decision is cumulative.  


CONCLUSIONS OF LAW

1.  The June 1979 decision of the Board, which denied service 
connection for a nervous disorder, diagnosed as 
schizophrenia, is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  

2.  Evidence received since the Board's June 1979 decision is 
new and material, and the veteran's claim of entitlement to 
service connection for schizophrenia is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

3.  The April 1997 decision of the Board which denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

4.  Evidence received since the Board's April 1997 decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for a back disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The questions 
of finality of previous decisions, addressed herein, are not 
effected by the Act.  As to the need for new and material 
evidence to reopen the claim, the RO provided the veteran 
with the pertinent evidentiary development which was 
subsequently codified by the Act.  In addition to performing 
the pertinent development required under the Act, the RO 
notified the veteran of his right to submit evidence.  It 
would not abridge his rights under the Act for the Board to 
proceed to review the appeal.  Neither the veteran nor the 
representative have asserted that the case requires further 
development or action under the Act.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  This 
means that for claims of service connection there must be 
evidence of a current disability, evidence of disease or 
injury during service, and evidence of a link between the 
two.  Further the evidence must be competent.  That is, an 
injury during service may be verified by medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis, and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Review of the claims folder discloses previous decisions by 
the Board.  Decisions of the Board are final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened, and the former disposition reviewed.  38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that this is a 
jurisdictional matter; that is, VA has no jurisdiction to 
consider the claim unless the appellant submits new and 
material evidence.  Therefore, the first determination which 
the Board must make is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

New and material evidence need not change the final outcome 
of the case, but there is a standard set forth in the 
regulation which must be met.  See Hodge v. West, 155 F. 3d 
1356, 1360-62 (Fed. Cir. 1998).  

The Federal Circuit Court has also held that according to the 
plain language of the regulation, evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material, even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F. 3d 1343 (Fed. 
Cir. 2000).  

The Veterans Claims Assistance Act of 2000 does not require 
the reopening of a claim that has been disallowed, except 
when new and material evidence is presented or secured as 
described in 38 U.S.C.A. § 5108.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A (f)).  

Schizophrenia

In June 1979, the Board denied service connection for a 
nervous disorder.  The evidence of record at that time 
included the service medical records, which did not evidence 
any psychiatric symptomatology.  The evidence of record also 
included the report of an April 1973 VA general examination.  
On the examination, the veteran was described as cooperative, 
oriented, coherent, and relevant in his responses.  
Emotionally he appeared somewhat asthenic.  He was of normal 
intelligence.  There was no psychiatric diagnosis.  
Outpatient clinical notes showed that the veteran complained 
of foot pain in August 1973, November 1975, and December 
1975.  He had a sore throat in May 1976.  Those clinical 
records did not reflect any psychiatric symptomatology.  The 
veteran was hospitalized at a VA medical center in October 
and November 1976 with primary diagnosis of schizophrenia, 
paranoid type.  On admission, he reported symptomatology one 
month earlier.  Subsequent clinical notes showed a 
continuation of symptomatology.  In June 1978, the veteran 
was hospitalized with a primary diagnosis of chronic low back 
pain.  He reported that he had low back pain since a motor 
vehicle accident injury in February 1978.  A secondary 
diagnosis of schizophrenia, paranoid type, was reported.  
When the Board denied service connection for a nervous 
disorder in June 1979, it specifically made a decision on 
schizophrenia.  The Board held that schizophrenia was not 
manifest until more than 3 years following the veteran's 
release from active service, and that there was no causal 
relationship between the veteran's psychiatric disorder and 
his service-connected left ankle disorder.  

Since the June 1979 Board decision, numerous reports have 
shown continued psychiatric symptomatology.  There have been 
minor variations in diagnosis.  A report dated in November 
1998, from the Jackson Mental Health Center, gave a diagnosis 
of schizo-affective disorder, by history.  The psychiatrist 
commented that the veteran had not worked in over 20 years, 
and had suffered symptoms and problems of a schizophrenia 
type illness.  On an April 1999 VA examination the impression 
was chronic paranoid schizophrenia, stable, with appropriate 
management of medications.  

In December 1997, the veteran was represented by an attorney, 
who has since withdrawn from the case.  At that time, the 
attorney submitted lay witness letters from the veteran's 
friends and family members.  Those letters provided 
statements to the effect that the veteran exhibited 
psychiatric symptomatology upon his return from active 
service.  These statements were not previously considered by 
VA.  They could conceivably provide a continuity of 
symptomatology linking the veteran's psychiatric symptoms to 
his active service.  See 38 C.F.R. § 3.303(b) (2000); Savage 
v. Gober, 10 Vet. App. 488, 497 (1997).  Because these 
witness statements could conceivably link the schizophrenia 
to service, they are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Consequently, they meet the definition of new and material 
evidence, and require that the claim for service connection 
for schizophrenia be reopened.  

The Back

In June 1979, the Board denied service connection for a back 
disorder.  At that time, the evidence included the service 
medical records, which did not reflect any back 
symptomatology.  The report of the April 1973 VA examination 
specified that the joints of the cervical and dorsolumbar 
spine were free from limitation or painful motion.  The 
veteran could easily bend forward with knees extended, and 
touch the floor with the tips of his fingers.  There were no 
back complaints or diagnoses.  The VA clinical records from 
1973 through 1976 did not reflect any back complaints.  On 
the VA hospitalization in October and November 1976, physical 
examination was within normal limits, except for self-
inflicted wounds.  There were no back symptoms, findings, or 
diagnoses.  

The earliest report of low back pain was recorded on 
hospitalization in June 1978.  At that time, the veteran 
stated that he had been in good health until four months 
earlier, when he was involved in a motor vehicle accident 
which resulted in low back injuries.  He stated that he had 
had low back pain since his injury in February 1978.  X-ray 
studies disclosed spondylolysis at the right side of the 
fifth lumbar vertebra, and a spina bifida occulta defect at 
that level.  The physician noted that it was felt that those 
two X-ray findings would not account for the veteran's pain, 
which must be coming from a low back strain.  It was 
concluded that he had low back pain secondary to a low back 
strain.  The diagnosis was chronic low back pain.  Subsequent 
notes show continued complaints of low back pain.  

The evidence considered by the Board in 1979 included records 
from Dr. George W. Wharton.  In September 1978, Dr. Wharton 
evaluated the veteran for chronic low back pain.  There was a 
history of a back injury in an automobile accident in 
February 1978.  There had been a previous back injury in a 
1975 motor vehicle accident.  The veteran also reported a 
past history of a back injury during service.  X-ray 
examination was done.  The impression was spondylolysis and 
spina bifida occulta at the L5 level, with some ligamentous 
discomfort at the L4-L5 interspinous ligaments.  Treatment 
was recommended.  Subsequent notes dated in September and 
October 1978 showed continued low back pain complaints.  In 
November 1978, the assessment was persistent low back strain.  

The June 1979 Board decision found that the veteran's back 
disorder was not related to any injury he may have sustained 
in service.  In the discussion, it was pointed out that the 
evidence of record indicated the veteran's current back 
disability was the result of two post service automobile 
accidents.  

Following the June 1979 Board decision, the veteran received 
treatment and examination at VA and private facilities, with 
continued complaints of back pain.  

A VA orthopedic examination was conducted in June 1990.  The 
veteran stated that he had back pain in trying to protect his 
left ankle.  The examiner diagnosed chronic low pain of 
uncertain etiology.  It was commented that the veteran might 
have some mechanical low back pain secondary to guarding of 
the left ankle.  An October 1991 Board decision found that 
the comment relating the service-connected ankle disorder to 
the back formed a basis to reopen the claim.  The matter was 
subsequently remanded for further development.  An April 1992 
VA examination concluded with an impression of history of 
left ankle injury and subsequent surgery, with symptoms of 
traumatic arthritis and low back pain, but orthopedic 
examination is objectively inconsistent, and not considered 
abnormal.  Another examination was done in August 1993.  It 
concluded with an impression of chronic low back 
pain--history of injury secondary to motor vehicle accident 
times two.  Patient gives history of low back pain while in 
the service.  The physician commented that upon review of the 
records, along with his history of two separate motor vehicle 
accidents with associated low back injury, the physician was 
unable to say that the veteran's back problems were secondary 
to his service-connected left ankle disorder.  On a December 
1994 VA examination, a physician expressed the impression 
that the veteran had old service-connected traumatic 
arthritis of the ankle, with good function and developmental 
variation in the lumbosacral spine, with symptoms of chronic 
strain.  It was the physician's opinion that the minor factor 
in the chronic strain might be the slightly altered gait 
secondary to protection of the left ankle.  

The report of a February 1995 neurologic evaluation concluded 
with the medical opinion that the veteran probably had a mild 
motor involvement from a radiculopathy, which was causing his 
very mild weakness.  The reflexes and sensory functions were 
not significantly affected, except for paresthesias.  It was 
the examiner's opinion that the symptoms were not related to 
the foot injury.  The evidence also included clinical notes 
showing continued complaints of low back pain.  

In April 1997, the Board denied service connection for a back 
disability.  The discussion shows that the Board weighed the 
evidence for and against service connection, including direct 
incurrence and as secondary to the service-connected ankle 
disability.  The Board concluded that the preponderance of 
the evidence established that the disability was not related 
to service, or to a service-connected disability.  

Since the April 1997 Board decision, the veteran has been 
seen at the VA clinic, and has expressed continued complaints 
of low back pain.  

There was an examination in August 1999 with an impression of 
chronic low back pain and chronic L5 radiculopathy.  

The October and November 1999 records from the Capital 
Orthopedic Clinic document the veteran's current 
symptomatology, without associating it with service or a 
service-connected disability.  

In February 2000, the veteran testified before a hearing 
officer at the RO.  He asserted that he told a doctor about 
his back when he first left active service.  Review of the 
transcript shows that the VA employee conducting the hearing 
explained fully the issues and suggested the submission of 
additional evidence.  Cf. 38 C.F.R. § 3.103(c)(2) (2000).  

Since the Board's 1997 decision, the evidence has been 
cumulative, showing continued complaints of low back pain.  
There has been no new evidence from a physician or other 
trained medical professional linking the veteran's back 
complaints to service, or to a service-connected disability.  
The veteran has repeated his assertions and complaints 
without presenting any new evidence.  There is no new 
evidence which must be considered in order to fairly decide 
the merits of this claim for service connection.  There is 
nothing of record, since the April 1997 Board decision, which 
would meet the definition of new and material evidence, as 
required to reopen the claim.  38 C.F.R. § 3.156 (2000).  
Consequently, VA does not have jurisdiction to reopen the 
claim.  38 U.S.C.A. § 5108 (West 1991).  


ORDER

The petition to reopen a claim of entitlement to service 
connection for schizophrenia is granted.  

The petition to reopen a claim of entitlement to service 
connection for a back disorder is denied.  


REMAND

Schizophrenia

Since the petition to reopen a claim of entitlement to 
service connection for schizophrenia has been granted, the 
issue of entitlement to service connection for schizophrenia 
must be remanded for consideration on the merits.  

Left Ankle

The report of the February 1995 VA neurologic examination 
concluded with a medical opinion to the effect that the 
veteran's lower extremity neurologic deficits were not due to 
his service-connected disability.  In November 1999, a 
physician with the Capital Orthopedic Clinic reported that 
the veteran had foot drop secondary to prior surgery.  This 
could be construed as associating the foot drop with the 
service-connected ankle surgery.  In order to properly rate 
the service-connected ankle disorder, VA must determine if 
the foot drop is part of the disability.  Further, recent VA 
examinations indicate that the veteran may have lesser 
neurologic deficits which do not amount to foot drop.  These 
intertwined issues should be resolved based on examination of 
the veteran.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Arthritis of the Knees and Right Leg Length Discrepancy

The September 1999 rating decision denied service connection 
for arthritis, to include traumatic, bilateral knees, and a 
right leg length discrepancy, on the basis that those claims 
were not well grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the issues of entitlement to service connection 
for a right leg length discrepancy; entitlement to service 
connection for arthritis of the knees; entitlement to service 
connection for schizophrenia; and evaluation of the residuals 
of the postoperative excision of an osteochondral fragment, 
left talus, osteotomy, left medial malleolus, with internal 
fixation and limitation of motion with traumatic arthritis, 
left ankle, are REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of the left ankle surgery 
residuals.  The claims folder should be 
made available to the examiner for 
review.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should identify any neurologic deficits 
affecting the ankle and explain why they 
are or are not a result of the service-
connected left ankle surgery.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

3.  Inasmuch as the issue of entitlement 
to service connection for left lower 
extremity neurologic deficits, including 
foot drop, is deemed to be "inextricably 
intertwined" with the evaluation of the 
service-connected left ankle surgery 
residuals, the RO should take appropriate 
adjudicative action, and provide the 
appellant and representative, if any, 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Claimant responsibility
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") requires VA 
to make reasonable efforts to assist the 
claimant in obtaining evidence necessary 
to substantiate the claim.  The Act, to 
be codified at § 5103A (a).  However, it 
is ultimately the claimant's 
responsibility to present and support a 
claim for benefits.  The Act, to be 
codified at § 5107(a).  If the claimant 
can obtain or generate evidence in 
support of the claim, he must submit it 
to the RO.  If the claimant knows of 
evidence which the RO could reasonably 
obtain or generate in support of the 
claim, he must notify the RO and request 
assistance in obtaining the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


